Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,939,172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Trainor on December 2, 2021.

The application has been amended as follows: 
60. The method of claim 55, wherein determining the importance level of the corrupted segment based on the summary comprises: determining a length of the summary; assigning the importance level based on the length of the summary.

61. The method of claim 55, wherein determining the importance level of the corrupted segment based on the summary comprises: determining a number of central 

70. The system of claim 65, wherein the control circuitry configured to determine the importance level of the corrupted segment based on the summary is further configured to: determine a length of the summary; assign the importance level based on the length of the summary.

71. The system of claim 65, wherein the control circuitry configured to determine the importance level of the corrupted segment based on the summary is further configured to: determine a number of central characters in the summary; and assign the importance level based on the number of central characters.



Allowable Subject Matter
Claims 52 – 71 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 52 and 62 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 52, including
“determining that a segment of a media asset being generated for display is corrupted; 
determining whether a retrieval period to retrieve an uncorrupted copy of the segment exceeds a threshold period; 
based on determining that the retrieval period does not exceed the threshold period, retrieving and generating for display the uncorrupted copy of the segment; and 


The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	The closest art is Bhogal et al., (US Pub. 2009/0106804 A1) which discloses a content delivery system 100 that provides television content from content providers 110, (Fig. 1 and [0015]). A content detection unit 104 detects corrupted content, ([0017]). Users are notified of the corrupted content and the DVR unit 101 can choose whether to download the corrected content segment from, for example, a web enabled content repository and then the content corruption correction unit 108 can replace corrupted segments with the downloaded segments, (Figs. 1 and 4, [0030] - [0031]). If the DVR unit 101 chooses not to download the corrected content segment of the corrupted recording, then the DVR unit schedules a recording of a rebroadcast of the original content. The time frame or retrieval period can be determined by the DVR unit which analyzes a content guide to discover if and when the content is being rebroadcasted. However, Bhogal does not clearly demonstrate a threshold for the retrieval period and if the retrieval period exceeds the threshold.
Examiner further presents Gupta et al., (US Patent 9,521,455 B1) as teaching that a user is able to patch corrupted media by place-shifting frames of a second version of a media corresponding to the corrupted portion, (Abstract). Performance capabilities of a communication channel are determined and an encoding parameter based on the performance capabilities is determined. For example, a network may be determined to be slow if a measure throughput of the network is less than a threshold minimum value for network speed, (col. 4 I. 54 - col. 5 I. 2). While Gupta does disclose determining that a throughput of the network is less than a minimum 
Examiner further presents Berry et al., (US Pub. 2013/0216207 A1) as teaching the video segments may be merged in response to a recording interruption, (Abstract). Unique identifiers may be used to search for a particular video to download from an Internet source, ([0061]). For example, an attribute, such as "a short time to obtain a recording", may be selected by the user to be used in obtaining videos, (Fig. 14 and [0016] - [0017]). While Berry eludes to a time period for obtaining a recording, Berry does not clearly demonstrate a threshold for the retrieval period and if the retrieval period exceeds the threshold, as claimed. Furthermore, the combined teaching of Bhogal, Gupta and Berry does not clearly demonstrate providing a summary of the corrupted section.  
Examiner presents Gibbon et al., (US Patent 9,807,474 B2) as teaching generating a summary of a missed portion of a media program (Abstract). In response to a synopsis request, the subject matter of the media program is analyzed and the importance of the segment is determined (col. 3 II. 32 - 38). Presentation type to be used for the synopsis is determined and can include audio only, text only, video only, still images only, thumbnails only, or any combination thereof (col 4 II. 33 - 40). But the environment of Gibbon includes a request for a synopsis of a missed portion of a video program in progress from a user of a shared television system who has missed a portion of a program that another user is currently viewing (col. 1 II. 14 - 22) and not for addressing a corrupted segment as claimed. Therefore, Claim 52 is considered allowable because the prior art does not teach the limitations of amended independent Claim 52.
Claim 62 is considered allowable for the same reasons stated above. The dependent claims 53 – 61 and 63 – 71 are allowed because they further limit independent claims 52 and 62.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhogal et al., (US Pub. 2009/0106804 A1) disclose a content delivery system 100 that provides television content from content providers 110, (Fig. 1 and [0015]) and a content detection unit 104 that detects corrupted content, ([0017]).
Gupta et al., (US Patent 9,521,455 B1) teach that a user is able to patch corrupted media by place-shifting frames of a second version of a media corresponding to the corrupted portion, (Abstract).
Berry et al., (US Pub. 2013/0216207 A1) teach the video segments may be merged in response to a recording interruption, (Abstract).
Gibbon et al., (US Patent 9,807,474 B2) teach generating a summary of a missed portion of a media program (Abstract).
Long et al., (US Patent 10,003,420 B2) teach determining the length of delay in retrieving alternate media asset and providing offers appropriate for the determine delay, (Fig. 6 and col. 24 line 15 through col. 25 line 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421